Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 6, 2015.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00976-CV



IN RE DORIS GOODWIN AND JULIA CATHERINE HATCHER, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                                  Probate Court
                            Galveston County, Texas
                         Trial Court Cause No. PR-74902

                         MEMORANDUM OPINION

      On December 9, 2014, relators Doris Goodwin and Julia Catherine Hatcher
filed a petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Kimberly Sullivan, presiding judge of the Probate Court of Galveston
County, to vacate an order removing relator Hatcher as attorney ad litem in the
underlying litigation.
      Relators have not satisfied their burden to demonstrate entitlement to
mandamus relief. Accordingly, we deny relators’ petition for writ of mandamus.




                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                        2